


FIRST AMENDMENT TO SECOND LIEN CREDIT AGREEMENT


This FIRST AMENDMENT TO SECOND LIEN CREDIT AGREEMENT (this “First Amendment”),
dated as of August 14, 2014, is by and among MESQUITE GAMING, LLC, a Nevada
limited liability company (the “Borrower”), and MICHAEL J. GAUGHAN FAMILY, LLC,
a Nevada limited liability company (“MJG LLC”), JOHN F. GAUGHAN FAMILY LLC, a
Nevada limited liability company (“JFG LLC”), MICHAEL J. GAUGHAN, Trustee of the
Marital Trust as created under the Gaughan 1993 Trust dated December 28, 1993
(“MT”), FRANKLIN TOTI, Trustee of the Frank Toti Trust dated May 6, 2008
(“TOTI”), and NGA BLOCKER, LLC, a Nevada limited liability company (“NGA”),(MJG
LLC, JFG LLC, MT, TOTI, and NGA, each, a “LENDER” and collectively, the
“LENDERS”), and Wilmington Trust, National Association, as administrative agent
and collateral agent for the Lenders (“LOAN AGENT”), and is entered into with
reference to the following facts:


A.Borrower, Lenders and the Loan Agent entered into that certain Second Lien
Credit Agreement dated as of August 22, 2013 (the “Second Lien Credit
Agreement”), and certain other Second Lien Loan Documents (as such term is
defined in the Second Lien Credit Agreement).


B.Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Second Lien Credit Agreement.


C.Borrower and First Lien Lender are parties to that certain First Lien Credit
Agreement dated as of August 22, 2013 (the “First Lien Credit Agreement”).


D.Lenders, Loan Agent, and First Lien Lender are parties to that certain
Subordination Agreement dated as of August 22, 2013 (the “First Lien
Subordination Agreement”).


E.Borrower and First Lien Lender entered into that certain Forbearance Agreement
of even date herewith (the “Forbearance Agreement”) with respect to certain
Identified Potential Defaults (as defined in the Forbearance Agreement).


F.The Identified Potential Defaults are or may become potential Defaults under
the Second Lien Credit Agreement absent the amendments to the Second Lien Credit
Agreement contained herein.


G.Borrower, Lenders and Loan Agent desire to enter into this First Amendment
upon the terms and conditions set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower, Lenders and Loan Agent agree as
follows:


1.
AMENDMENTS.    The Second Lien Credit Agreement is hereby amended as follows:



(i)
Section 1.1 is hereby amended by including the following definition:



“Bancontrol Account” shall mean a bancontrol account established by Borrower in
Borrower’s name at Nevada State Bank to hold funds, which account shall be a
“Deposit Account” as defined in the First Lien Security Agreement and in which
the First Lien Lender has a first priority security interest. It is anticipated
that Borrower will make two (2) deposits into the Bancontrol Account, one in the
amount of $500,000 (the “$500,000 Bancontrol Payment”) and one in the amount of
$300,000 (the “$300,000 Bancontrol Payment”).


(ii)
Section 2.3(a) is deleted, and the following substituted therefor:



(a)
Subject to paragraph (b) below, the Term Loan shall bear interest from the
Closing Date to January 1, 2015 at the rate of 7% per annum, and thereafter, at
the rate of 8% per annum.



(iii)
Section 2.3(b) is deleted, and the following substituted therefor:



(b)
Upon the occurrence of any Event of Default following January 1, 2015, the Term
Loan shall, at the option of the Lenders, bear interest until paid in full at a
rate per annum equal to the sum of the interest rate otherwise applicable
thereto plus 3.0%.



(iv)
Section 6.17 is deleted, and the following substituted therefor:



Fixed Charge Coverage Ratio. Subject to the following provisions of this Section
6.17, commencing with the fiscal quarter ending December 31, 2013, the Borrower
will not permit the Fixed Charge Coverage Ratio to be less than 1.00 to 1.00 as
of the last day of any fiscal quarter for the 12 consecutive calendar months
ending on such date. Notwithstanding the foregoing, Borrower, in lieu and in
place of that 1.00 to 1.00 ratio, will not permit the Fixed Charge Coverage
Ratio for the 12 consecutive fiscal months ending on the date of determination
to be less than (i) 0.60 to 1.00 as of the last day of the fiscal quarter ending
June 30, 2014; (ii) 0.80 to 1.00 as of the last day of the fiscal quarter ending
September 30, 2014; and (iii) 1.00 to 1.00 as of the last day of the fiscal
quarter ending December 31, 2014; provided, however, that for purposes of
computing the Fixed Charge Coverage Ratio as of the last day of each of those
three (3) fiscal quarters, the $500,000 Bancontrol Payment, if deposited into
the Bancontrol Account on or before August 14, 2014, shall be credited against
and reduce Fixed Charges (as that term is used and defined in the definition of
“Fixed Charge Coverage Ratio” in the Agreement) for each of the 12 consecutive
fiscal month periods ending on the last day of each such quarter; further
provided, that if the $300,000 Bancontrol Payment is deposited in the Bancontrol
Account prior to January 1, 2015, then for purposes of computing the Fixed
Charge Coverage Ratio as of the last day of the fiscal quarter in which the
$300,000 Bancorp Payment is deposited and in any subsequent fiscal quarter
ending in 2014 (if any), the $300,000 Bancontrol Payment shall be credited
against and reduce Fixed Charges for each of the 12 consecutive fiscal month
periods ending on the last day of each such quarter; further provided that if,
taking into consideration the foregoing provisos, the Fixed Charge Coverage
Ratio for a quarter is less than that required hereby, the holders of the
Borrower’s Equity Interests shall have the right and option to cure such failure
in the time and manner set forth in Section 7.1(c) of the Agreement, and in the
event of such cure, no Event of Default shall have occurred with respect to the
Fixed Charge Coverage Ratio covenant in the Agreement.


(v)
The following sentence is hereby added to the end of Section 6.19:



All funds on deposit in the Bancontrol Account at the end of 2014 shall be
deemed to be a part of Borrower’s “unrestricted cash” for the sole purpose of
computing Borrower’s compliance with its liquidity covenant for the fiscal year
ending December 31, 2014.


2.
RESTRICTIONS ON INTEREST PAYMENTS. Borrower, Lenders and Loan Agent acknowledge
that the Forbearance Agreement (to which Lenders and Loan Agent have consented)
restricts the payment by Borrower and receipt by Lenders and Loan Agent of
certain interest payments upon the occurrence of an Additional Event of Default
(as defined in the Forbearance Agreement). During any period where monthly
interest payments to Lenders are restricted or prohibited by the Forbearance
Agreement, such interest shall accrue, and shall be due and payable when such
restriction or prohibition is no longer in effect.



3.
SECOND LIEN CREDIT AGREEMENT EFFECTIVENESS. All provisions of the Second Lien
Credit Agreement not modified by this First Amendment remain in full force and
effect.



4.
LOAN DOCUMENT. This First Amendment is a Loan Document, as such term is defined
in the Second Lien Credit Agreement.



5.
NOTICES. Any notice or other communication to any party in connection with this
First Amendment shall be in writing and shall be sent as required by the Second
Lien Credit Agreement. Each notice or other communication should be addressed as
provided in the Second Lien Credit Agreement.



6.
MISCELLANEOUS. This First Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Notice of acceptance hereof by Lenders and Loan Agent is hereby waived by
Borrower. Time is of the essence of this First Amendment. This First Amendment,
the Second Lien Credit Agreement and the Loan Documents express the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersede all prior agreements, whether oral or written, express, or
implied.



7.
INSTRUCTIONS TO LOAN AGENT; COUNTERPARTS; FACSIMILE AND ELECTRONIC SIGNATURES.
By executing this Agreement, Lenders hereby authorize, request and direct Loan
Agent to execute this First Amendment and the Consent of the Subordinated
Creditor appended to the Forbearance Agreement. This First Amendment may be
executed in one or more counterparts, each of which shall constitute an
original, but all of which taken together shall constitute one and the same
instrument. Signatures delivered by facsimile or electronic mail shall be deemed
originals for all purposes hereof.



8.
SEVERABILITY. The provisions of this First Amendment shall be severable and the
illegality, unenforceability or invalidity of any provision of this First
Amendment shall not effect or impair the remaining provisions hereof, and each
provision of this First Amendment shall be construed to be valid and enforceable
to the fullest extent permitted by law.



9.
SECTION TITLES. The section titles contained in this First Amendment are for
convenience of reference only and are and shall be without substantive meaning
or content of any kind whatsoever and are not part of the agreement among the
parties hereto.



[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]







1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the date first above written.






BORROWER:


MESQUITE GAMING, LLC




By: /s/ Anthony Toti                    
ANTHONY TOTI, Chief Executive Officer




[SIGNATURES CONTINUE ON FOLLOWING PAGES]

Signature Page to First Amendment To Second Lien Credit Agreement



--------------------------------------------------------------------------------








 
 
 
LOAN AGENT:


 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as administrative agent and collateral
agent for the Lender
 
 
 
By:
/s/ Erin Tkachenko
 
 
ERIN TKACHENKO, Vice President



[SIGNATURES CONTINUE ON FOLLOWING PAGES]

Signature Page to First Amendment To Second Lien Credit Agreement



--------------------------------------------------------------------------------






LENDERS:
MICHAEL J. GAUGHAN FAMILY, LLC,
as a Lender
 
 
By:
/s/ Michael J. Gaughan
 
MICHAEL J. GAUGHAN, Class A Member
 
JOHN F. GAUGHAN FAMILY LLC,
as a Lender
 
 
By:
/s/ Michael J. Gaughan
 
MICHAEL J. GAUGHAN, Class A Member
 
MICHAEL J. GAUGHAN,
Trustee of the Marital Trust as created under the Gaughan 1993 Trust dated
December 28, 1993, as a Lender
 
 
By:
/s/ Michael J. Gaughan
 
MICHAEL J. GAUGHAN, Trustee
 
 
FRANKLIN TOTI,
Trustee of the Frank Toti Trust dated May 6, 2008,
as a Lender
 
 
By:
/s/ Franklin Toti
 
FRANKLIN TOTI, Trustee



[SIGNATURES CONTINUE ON FOLLOWING PAGE]



Signature Page to First Amendment To Second Lien Credit Agreement



--------------------------------------------------------------------------------








NGA Blocker, LLC,
as a Lender






By: /s/ Timothy T. Janszen                
TIMOTHY T. JANSZEN, Operating Manager             


By: /s/ Roger A. May        
ROGER A. MAY, Manager
 



Signature Page to First Amendment To Second Lien Credit Agreement



--------------------------------------------------------------------------------




[anthonytoti01.jpg][erintkachenko.jpg][michaeljgaughan.jpg][michaeljgaughan2.jpg][michaeljgaughan3.jpg]

Signature Page to First Amendment To Second Lien Credit Agreement



--------------------------------------------------------------------------------




[franklintoti01.jpg][timothytjanszen.jpg][rogeramay.jpg]

Signature Page to First Amendment To Second Lien Credit Agreement

